DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16 - 24, drawn to a method for removing a gliding pad of a gliding yaw bearing of a wind turbine, classified in F03D 80/50 (see additional species election on pages 5 - 6)
II. Claims 25 – 32 and 35, drawn to a first gliding yaw bearing for a wind turbine, classified in F05B 2240/50 (see additional species election on pages 5 - 6).
III. Claims 33 and 34, drawn to a second gliding yaw bearing for a wind turbine, classified in F16C 17/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention II can be used in a materially different process of using the product, such as a process which does not comprise selecting a gliding pad to be removed, rotating a nacelle that is rotatably mounted on a tower through a gliding yaw bearing to a removal position in which a front side of the nacelle at which a rotor is arranged is positioned substantially diametrically opposite to the selected gliding pad, such that a pressure exerted on the selected gliding pad is released; and removing the selected gliding pad, as required by the process of Invention I.
Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention III can be used in a materially different process of using the product, such as a process which does not comprise selecting a gliding pad to be removed, rotating a nacelle that is rotatably mounted on a tower through a gliding yaw bearing to a removal position in which a front side of the nacelle at which a rotor is arranged is positioned substantially diametrically opposite to the selected gliding pad, such that a pressure exerted on the selected gliding pad is released; and removing the selected gliding pad, as required by the process of Invention I.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions also do not overlap in scope. This is the because the product of Invention II comprises a cut-out for accessing at least one axial gliding pad of one or more axial gliding pads, which is not required by the product of Invention III. Likewise, the product of Invention III comprises a first bearing component comprising one or more receptacles, wherein one or more axial gliding pads are fitted in the one or more receptacles, which is not required by the . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Should Applicant make an election of Invention I, Applicant is required to make an additional election between the following species:
Species A-1: Removing the selected gliding pad in a direction moving away from the front side (page 9, seventh paragraph; claim 18)
Species A-2: Removing the selected gliding pad in a direction towards the front side (page 9, seventh paragraph; claim 19)
Should Applicant make an election of Invention II, Applicant is required to make an additional election between the following species:
Species B-1: The cut-out is arranged at the first bearing component and the one or more axial gliding pads are coupled with the second bearing component (figure 6; page 13, first paragraph; claim 27)
Species B-2: The cut-out is arranged at the second bearing component and the one or more axial gliding pads are coupled with the first bearing component (Figure 4; page 9, first paragraph and page 11, third paragraph; claims 28 – 31)
Examiner notes that Applicant is required to make elections between Inventions I – III as well as between the applicable species. For example, Applicant could make an election of Invention I and Species A-1, which would read on claims 16 – 18 and 20 – 24. Alternatively, Applicant could make an election of Invention I and Species B-2, which would read on claims 25, 26, 28 – 32, and 35.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726